


110 HJ 16 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. King of Iowa
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to repeal the sixteenth article of
		  amendment.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					The sixteenth article of amendment to the
				Constitution of the United States is hereby
				repealed.
					.
		
